UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. FORM10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-1321559 Jpak Group, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-1977020 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 15 Xinghua Road Qingdao, Shandong Province People’s Republic of China 266401 (Address of Principal Executive Offices) (ZIP Code) (86-532) (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. On February 4, 2010 there were36,368,334shares of the issuer's common stock, par value $.001 per share, outstanding. The issuer also has 5,608,564 shares of Series A Preferred Stock, par value $.0001 per share, outstanding, which shares are convertible into on aggregate of 11,217,128shares of common stock, and 5,000,000shares of Series B Convertible Preferred Stock, par value $.0001 per share outstanding, which shares are convertible into an aggregate of 8,333,333shares of common stock, 12,000,000 shares of Series C Convertible Preferred Stock, par value $0.0001 per share outstanding, which shares are convertible into an aggregate of 12,000,000shares of common stock. JPAK GROUP, INC. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of December 31, 2009 (unaudited) and June 30, 2009 4 Unaudited Consolidated Statements of Operations for the three and six months ended December 31, 2009 and 2008 5 Unaudited Consolidated Statements of Cash Flows for the six months ended December 31, 2009 and 2008 6 Unaudited Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure About Market Risks 22 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 6. Exhibits 25 2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders JPAK Group, Inc. We have reviewed the accompanying consolidated balance sheet of JPAK Group, Inc. and Subsidiaries (the “Company”) as of December 31, 2009, and the related consolidated statements of operations and comprehensive income (loss) for the three months and six months ended December 31, 2009 and 2008, and cash flows for the six months ended December 31, 2009 and 2008. These consolidated financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the balance sheet of JPAK Group, Inc. and Subsidiaries as of June 30, 2009, and the related consolidated statements of operations and comprehensive income, stockholders’ equity and cash flows for the year then ended (not presented herein); and in our report dated September 10, 2009, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying condensed balance sheet as of June 30, 2009, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/Patrizio & Zhao, LLC Patrizio & Zhao, LLC Parsippany, New Jersey January 27, 2010 3 Consolidated Balance Sheets December 31, June 30, 2009 2009 Assets (Unaudited) Current assets Cash and cash equivalents $ 7,203,020 $ 2,969,699 Restricted cash 4,180,409 3,403,868 Accounts receivable, net of allowance for doubtful accounts of $1,498,405 and $1,496,723 at December 31, 2009 and June 30, 2009, respectively 9,271,365 9,063,973 Inventory 7,160,336 5,353,193 Trade notes receivable 448,701 - Other receivables 1,253,636 1,205,983 Loan receivable 132,030 175,800 Advance payments 5,103,265 503,143 Prepaid expenses and other current assets 139,109 70,544 Prepaid other taxes - 266,664 Total current assets 34,891,871 23,012,867 Property and equipment, net 12,971,713 13,107,216 Other assets 112,697 - Total assets $ 47,976,281 $ 36,120,083 Liabilities Current liabilities Accounts payable and accrued expenses $ 2,771,724 $ 3,277,973 Trade notes payable 4,362,115 3,212,704 Advance payments from customers 298,928 327,898 Short-term bank loans 2,347,200 2,344,000 Current portion of long-term debt 764,307 951,811 Income tax payable 324,607 167,429 Other current liabilities 192,894 97,827 Total current liabilities 11,061,775 10,379,642 Long-term debt 4,724,812 1,985,075 Total liabilities 15,786,587 12,364,717 Equity Stockholders’ equity Series A convertible preferred stock, $0.0001 par value, 5,608,564 shares authorized, issued and outstanding 561 561 Series B convertible preferred stock, $0.0001 par value, 5,000,000 shares authorized, issued and outstanding 500 500 Series C convertible preferred stock, $0.0001 par value, 12,000,000 shares authorized, issued and outstanding 1,200 - Common stock, $0.001 par value, 300,000,000 shares authorized, 36,368,334 and 25,005,000 shares issued and outstanding at December 31, 2009 and June 30, 2009, respectively 36,368 25,005 Series A preferred shares 2,484,226 2,484,226 Series B preferred shares 1,390,853 1,390,853 Warrants - 4,634,678 Placement agent warrants 1,172,487 1,172,487 Additional paid-in capital 22,011,719 11,473,104 Retained earnings (deficit) 1,386,164 (1,106,478 ) Statutory reserves 1,010,026 1,010,026 Accumulated other comprehensive income 2,590,464 2,565,276 Total stockholders’ equity 32,084,568 23,650,238 Noncontrolling interest 105,126 105,128 Total equity 32,189,694 23,755,366 Total liabilities and equity $ 47,976,281 $ 36,120,083 4 Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) For the Three Months Ended For the Six Months Ended December 31, December 31, 2009 2008 2009 2008 Sales $ 13,166,264 $ 6,108,787 $ 29,728,184 $ 15,539,117 Cost of sales 10,031,204 5,206,666 21,868,816 12,202,568 Gross profit 3,135,060 902,121 7,859,368 3,336,549 Operating expenses Selling, general and administrative 1,805,476 1,517,427 4,693,819 3,625,088 Income (loss) from operations 1,329,584 (615,306 ) 3,165,549 (288,539 ) Other income (expenses): Interest expense, net (95,005 ) (99,092 ) (192,056 ) (107,617 ) Non-operating income, net 89,878 1,134 86,366 13,770 Total other income (expenses) (5,127 ) (97,958 ) (105,690 ) (93,847 ) Income (loss) before provision for income taxes 1,324,457 (713,264 ) 3,059,859 (382,386 ) Provision for income taxes 324,524 - 567,362 - Net income (loss) 999,933 (713,264 ) 2,492,497 (382,386 ) Less: net (loss) attributable to noncontrolling interest (89 ) (67 ) (145 ) (559 ) Net income (loss) attributable to Jpak 1,000,022 (713,197 ) 2,492,642 (381,827 ) Undistributed income attributable to preferred stockholders 491,161 - 1,165,971 - Net income (loss) applicable to common stockholders 508,861 (713,197 ) 1,326,671 (381,827 ) Other comprehensive income (loss) Foreign currency translation adjustment (6,842 ) (375 ) 25,188 (39,283 ) Comprehensive income (loss) $ 993,180 $ (713,572 ) $ 2,517,830 $ (421,110 ) Basic earnings (loss) per common share $ 0.02 $ (0.03 ) $ 0.05 $ (0.02 ) Diluted earnings (loss) per common share $ 0.02 $ (0.03 ) $ 0.05 $ (0.02 ) Weighted average number of common shares outstanding Basic 28,092,863 24,805,000 26,548,931 24,805,000 Diluted 56,295,779 24,805,000 49,882,001 24,805,000 5 Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended December 31, 2009 2008 Cash flows from operating activities: Net income (loss) $ 2,492,642 $ (381,827 ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Noncontrolling interest (145 ) (559 ) Depreciation 770,427 598,024 Share-based payment - 303,750 Loss (gain) on disposal of fixed assets 2,355 (332 ) Provision for bad debts (361 ) 150,823 Changes in assets and liabilities: Accounts receivable (194,577 ) 1,192,350 Inventory (1,799,098 ) 1,607,080 Trade notes receivable (448,518 ) - Other receivables (45,987 ) (157,372 ) Advance payments (3,172,068 ) (1,666,470 ) Prepaid expenses and other current assets (68,477 ) 36,782 Other assets (112,651 ) - Accounts payable and accrued expenses (510,297 ) (1,592,945 ) Advance payments from customers (29,406 ) - Prepaid other taxes 266,919 - Income tax payable 156,885 - Other current liabilities 94,896 83,046 Total adjustments (5,090,103 ) 554,177 Net cash provided by (used in) operating activities (2,597,461 ) 172,350 Cash flows from investing activities: Advance payments for fixed assets (1,425,485 ) - Additions to property and equipment (619,447 ) (763,260 ) Proceeds from disposal of fixed assets - 48,345 Change in loan receivable 43,992 - Net cash used in investing activities (2,000,940 ) (714,915 ) Cash flows from financing activities: Issuance of trade notes payable 1,144,557 (337,645 ) Proceeds from (repayment of) long-term debt 2,547,183 (211,591 ) Additional paid-in capital 5,916,500 - Net cash provided by (used in) financing activities 9,608,240 (549,236 ) Effect of foreign currency translation on cash 23 (128,910 ) Net increase (decrease) in cash and cash equivalents 5,009,862 (1,220,711 ) Cash and cash equivalents and restricted cash –beginning 6,373,567 7,218,904 Cash and cash equivalents and restricted cash – ending $ 11,383,429 $ 5,998,193 6 Note 1 – Organization and Nature of Business JPAK Group, Inc. (Formerly Rx Staffing Inc was established under the laws of Nevada on December 6, 2004. The accompanying consolidated financial statements include the financial statements of JPAK Group, Inc. and its subsidiaries (the “Company”). The Company’s primary business is to print and produce packaging products for sale to the beverage and other industries. On August 9, 2007, Rx Staffing Inc. (“Rx Staffing”) completed a reverse acquisition of JPAK Group Co., Ltd., (“JPAK Co.”) which was incorporated in the Cayman Islands on June 22, 2006. To accomplish the exchange of shares Rx Staffing issued 23,005,000 shares of common stock on a one to one ratio for a 100% equity interest in JPAK Co., per the terms of the Share Exchange and Bill of Sale of assets of Rx Staffing and Shaun Jones. Rx Staffing was delivered with zero assets and zero liabilities at time of closing. Following the reverse acquisition, Rx Staffing changed the name to JPAK Group, Inc. (“JPAK”). The transaction was regarded as a reverse merger whereby JPAK Co. was considered to be the accounting acquirer as its shareholders retained control of RX Staffing after the exchange. Although the Company is the legal parent company, the share exchange was treated as a recapitalization of JPAK Co Thus, JPAK Co. is the continuing entity for financial reporting purposes. The financial statements have been prepared as if JPAK Co. had always been the reporting company and then on the share exchange date, had changed its name and reorganized its capital stock. In September 2006, JPAK Co. acquired 100% interest in Grand International Industrial Ltd. which was incorporated on August 4, 2006, in the city of Hong Kong, the People’s Republic of China (“PRC”). In August 2006, Grand International acquired 88.23% interest in Qingdao Renmin, which was incorporated in May 2001 in the city of Qingdao, the People’s Republic of China. On July 3, 2007, Grand International acquired the remaining 11.77% interest in Qingdao Renmin. The consolidated financial statements reflect all predecessor statements of income and cash flows from the inception of Qingdao Renmin in August 2006. In October 2007, Qingdao Renmin invested in Qingdao Delikang Packing Machinery Co., Ltd., (“Qingdao Delikang”), a joint venture with Xi’an Heiniu Machinery, Co.
